Title: Editorial Note
From: 
To: 

Editorial note. During the spring of 1748 GW undertook a journey that introduced him for the first time to an area which was to play an important part in his career. In March of that year he had an opportunity to join a party engaged by Lord Fairfax
   
   Thomas Fairfax, sixth Baron Fairfax of Cameron (1693–1781), was born at Leeds Castle, County Kent, and educated at Oriel College, Oxford. Somewhat of a recluse and misogynist, he led a quiet life at Leeds Castle until about 1733, when an awakening interest in his inheritance in America interrupted his fox hunting and horse breeding. In 1735 he went to Virginia to protect his estate against attack by the colonial legislature. Successful in his efforts, he returned to England in 1737, but in 1747 settled permanently in Virginia and for the rest of his life engaged in the development of the proprietorship. In 1752 he established Greenway Court, his permanent residence in the Shenandoah Valley, where he lived the life of a country gentleman and participated actively in the affairs of his domain. He served as a justice of the peace in all the counties created in the proprietorship and as a county lieutenant in the Virginia militia. Although he probably leaned somewhat to the British side during the Revolution, his activities were carefully neutral and he was in no way molested by the Patriots. He died at Greenway Court in 1781.

 to survey his properties on the South Branch of the Potomac River. Fairfax was the proprietor of the Northern Neck of Virginia, which encompassed the area between the Potomac and Rappahannock rivers from the Chesapeake Bay to the headwaters of the two rivers. The grant for the proprietorship of the Northern Neck was originally made in 1649 by the exiled Charles II to John Culpeper, first Baron Culpeper of Thoreaway, and others as a reward for their support. No effort was made to implement the grant during the period of Cromwell’s rule, but it was revived in 1660 when Charles II returned to England. The Culpeper interest in the proprietary passed to Lord Culpeper’s son Thomas and to other relatives. By 1662 there was evident opposition in Virginia to the grant because of its interference with headright grants made by the colony. But by 1689, Thomas, Lord Culpeper, after serving for a time as governor of Virginia, had obtained a crown renewal of the grant and had secured the rights of all the

proprietors except those of other members of the Culpeper family. Upon his death in 1689 the Northern Neck proprietorship was left to his wife and his only legitimate child, Catherine. In 1690 Catherine married Thomas Fairfax, fifth Baron Fairfax of Cameron, bringing the Northern Neck into the possession of the Fairfax family. The deaths of the fifth baron in 1710 and of Lady Culpeper in 1719 left Thomas Fairfax, sixth Baron Fairfax, the sole proprietor of the Northern Neck.
   
   For the involved history of the Northern Neck proprietary, see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:447–525; BROWNStuart E. Brown, Jr. Virginia Baron: The Story of Thomas 6th Lord Fairfax. Berryville, Va., 1965., 26–66; HARRISON [2]Fairfax Harrison. The Proprietors of the Northern Neck: Chapters of Culpeper Genealogy. Richmond, Va., 1926.; DICKINSON [2]Josiah Look Dickinson. The Fairfax Proprietary: The Northern Neck, the Fairfax Manors and Beginnings of Warren County in Virginia. Front Royal, Va., 1959., 1–30.

 By the time Lord Fairfax had permanently settled in Virginia in 1747, there had been extensive occupation of his lands, with ensuing uneasiness on the part of the settlers concerning the validity of their claims and a desire on the part of Lord Fairfax to confirm title to his property in the area. In 1746 the western boundary of the proprietary had been surveyed, under conditions of great difficulty, and with the confirmation of the boundary the settlers began to request valid grants from the proprietor.
   
   For a description of the hardships endured by the surveyors of the 1746 boundary, see BROWNStuart E. Brown, Jr. Virginia Baron: The Story of Thomas 6th Lord Fairfax. Berryville, Va., 1965., 104–8; LEWISJohn W. Wayland, ed. The Fairfax Line: Thomas Lewis’s Journal of 1746. New Market, Va., 1925.. Members of the expedition included Col. William Fairfax and George William Fairfax, William Beverley, Col. Lunsford Lomax, Peter Hedgeman, Peter Jefferson, Joshua Fry, and James Genn.

 By 1747 surveyors for Fairfax were active

      in the area of the Rappahannock, the Shenandoah, and the South Branch of the Potomac. GW’s association with the powerful Fairfax family grew out of the marriage of his half brother Lawrence, owner of Mount Vernon, to Ann Fairfax, daughter of Col. William Fairfax.
   
   William Fairfax (1691–1757) was born in Toulston, Yorkshire, Eng., the son of Henry and Anna Harrison Fairfax. He was a first cousin of Lord Fairfax. As a young man William served briefly in the British army and held a royal appointment in the Bahamas. While he was stationed there he married Sarah Walker, daughter of Maj. Thomas Walker of the British army. In 1725 he received an appointment as collector of customs at Salem and Marblehead and moved to Massachusetts. Sarah died in 1731 and he then married Deborah Clarke of Salem. In 1734 Lord Fairfax’s perennial dissatisfaction with his land agents in Virginia led him to offer the post to his cousin, who accepted and moved to Virginia in the same year. He subsequently built Belvoir about 1741 on the banks of the Potomac near Mount Vernon.

 Whenever

possible GW escaped from the austerity of his mother’s home at Ferry Farm to the pleasant plantation life of his brother’s house. While he was staying with Lawrence at Mount Vernon, GW was a frequent visitor at Belvoir, the beautiful estate of William Fairfax some four miles from Mount Vernon. He soon became an intimate of the family and formed in particular a warm friendship with George William Fairfax,
   
   George William Fairfax (1724–1787) was born at Providence in the Bahamas, the son of William and Sarah Walker Fairfax, was educated in England, and returned in 1746 to America to join his father in Virginia. He frequently acted as estate agent for Lord Fairfax. He served as a burgess from Frederick County 1748–49 and 1752–55, was a colonel in the Frederick militia 1755–56, and a member of the council in 1768. In 1759 he inherited Toulston Manor in Yorkshire from his uncle. After his father’s death he was owner of Belvoir. In 1773 the Fairfaxes went to England and never returned to Virginia. During the years they lived at Belvoir they were among GW’s closest friends, and after they went to England he took on the management of their Virginia estate. His admiration for George William’s wife, the lovely and vivacious Sally Cary Fairfax, has given rise to persistent legends of romantic infatuation.

 Colonel Fairfax’s son. It was natural, therefore, when George William was sent as Lord Fairfax’s agent on a surveying trip, that GW should be asked to accompany him. It is uncertain when GW’s interest in surveying as a career began. For a time in 1746 he had considered the possibility of going to sea, but the determined opposition of his mother and her family had compelled him to seek a career closer to home.
   
   At first GW’s mother appeared to favor his ambition to go to sea, but she soon wavered. “I am afraid Mrs. Washington will not keep up to her first resolution. She seems to intimate a dislike to George’s going to Sea & says several Persons have told her it’s a very bad Scheme. She offers several trifling objections. . . . I find that one word against his going has more weight than ten for it” (Robert Jackson to Lawrence Washington, 18 Sept. 1746, NjMoHP: Smith Collection). In Dec. 1746 Mary Ball Washington requested advice from her brother in England, Joseph Ball. His reply of 19 May 1747 lent effective support to his sister’s campaign to keep her son at home: “I understand you are advised, and have some Thoughts of putting your son George to sea. I think he had better be put aprentice to a Tinker; for a Common Sailor before the Mast, has by no means the Common Liberty of the Subject; for they will press him from a Ship where he has 50 shillings a month and make him take Three and twenty; and cut him and staple him and use him like a Negro, or rather, like a Dog. And as for any Considerable Preferment in the Navy, it is not to be expected, there are always so many Gaping for it here, who have Interest, and he has none” (DLC: Joseph Ball Papers).

 Surveying in eighteenth-century Virginia promised a respectable and lucrative

career to a young man without a large estate. As early as Aug. 1745, in his “School Exercise Book,” GW had made notes on “Surveying or Measuring of Land,” including examples of plats with fields, trees, and streams.
   
   DLC:GW.

 It is probable that he received some instruction in surveying, possibly from James Genn,
   
   James Genn was a prominent surveyor of Prince William County. His home was on the Falmouth Road near present-day Catlett. In 1746 he had assisted in the survey of the boundaries of the Northern Neck and in 1747 had surveyed Lord Fairfax’s boundaries on the South Branch and on the Greenway Court manor. He was also an extensive landowner in Orange County; on 21 July 1748 he was issued grants in that area by Lord Fairfax for 1,080 acres (Northern Neck Deeds and Grants, Book G, 93–95, Vi Microfilm).

 before the journey over the mountains, but in any case the chance to acquire practical experience under the supervision of a skilled surveyor was not to be missed. On 11 Mar. 1748, with George William Fairfax and the rest of the surveying party, he set out for the South Branch of the Potomac. The group was led by experienced surveyor James Genn, with Henry Ashby and Richard Taylor as chainmen, Robert Ashby as marker, and William Lindsey as pilot. GW’s journal of the trip was kept in a small notebook measuring 6 × 3¼ inches. Together with the entries for the “Journey over the Mountains,” GW kept in this book accounts of the group’s surveying activities for the period. Because of changes in the terrain, most of the surveying entries are now meaningless and will be omitted from the diary.
   
   On the recorded grants based on these surveys James Genn’s name appears as the surveyor (see Northern Neck Deeds and Grants, Book G, Vi Microfilm).

 However, in each case the name of the person for whom the survey was made will be noted. Also contained in the notebook, but obviously dating from a somewhat later period, are random notes and memoranda, copies of correspondence, and even one poem. This material will be considered in the chronological series of the Papers.